Citation Nr: 0943245	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  06-34 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a depressive 
disorder.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
August 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which found that new and material 
evidence had not been submitted to reopen the Veteran's claim 
for service connection for a depressive disorder.  


FINDINGS OF FACT

1.  In a final October 2004 rating decision, the RO denied 
the Veteran's claim of service connection for a depressive 
disorder.  

2.  The Veteran sought to reopen his claim of service 
connection in February 2006.

3.  Evidence received since the final October 2004 rating 
decision is cumulative of evidence previously submitted to 
agency decision makers, and does not relate, either by itself 
or when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim of service connection for a depressive disorder.  


CONCLUSION OF LAW

1.  The October 2004 RO rating decision denying service 
connection for a depressive disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).


2.  The additional evidence presented since the October 2004 
RO decision is not new and material, and the claim for 
entitlement to service connection for a depressive disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  The regulations implementing VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  VCAA and the implementing regulations apply 
in the instant case.

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

Third, VA has a duty to assist a claimant in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A 
letter dated in April 2006 satisfied these criteria.  The 
claim was readjudicated in an October 2006 Statement of the 
Case (SOC).  


In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  This 
notice was provided the Veteran in July 2009.  

Hence, the content of the notice provided to the Veteran 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to the VA notice.

The Board is also aware of the considerations of the Court in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), regarding the need 
for notification of the evidence and information that is 
necessary to reopen a claim and what is necessary to 
establish the underlying claim for the benefit sought.  In 
this regard, there is no indicated defect in this case.  In 
the April 2006 letter and as part of the October 2006 SOC, 
the Veteran was advised of both the type of evidence needed 
to reopen his claim of service connection and what was 
necessary to establish entitlement to the claimed benefit.

In this case, the April 2006 letter looked at the bases for 
the denial of service connection as set out in the October 
2004 rating decision.  Further, the Veteran has essentially 
known since the October 2004 RO decision that the crux of his 
case depended on his showing that he in fact had a depressive 
disorder which was related to his active duty service.  
Accordingly, further development is not indicated.

Further, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  There is no evidence of any failure on the part 
of VA to further comply with VCAA that reasonably affects the 
outcome of this case.

While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
For these reasons, it is not prejudicial to the Veteran for 
the Board to proceed to finally decide this appealed matter.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.

While VA failed to follow that sequence as it pertains to the 
instant claim, any defect with respect to the timing of the 
VCAA notice requirement must be viewed as being harmless.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Liddell, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The Veteran 
was provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  The claim was thereafter readjudicated.  Therefore, 
the actions taken by VA have cured any defect in the timing 
of notice.  

Factual Background

The service treatment records include an August 1965 Report 
of Medical Examination, conducted in the course of the 
Veteran's service enlistment.  Psychiatric clinical 
evaluation was normal.  The Veteran did not provide a history 
of pre-service psychiatric problems.  A June 1968 clinical 
record shows that the Veteran was hospitalized for 
psychiatric treatment.  The Veteran gave a history of a pre-
service dependant relationship with his family, which 
included symptoms of anxiety, nightmares, and biparietal 
headaches.  While hospitalized the Veteran participated in 
group and individual psychotherapy, as well as occupational 
and recreational therapy.  While hospitalized his anxiety 
symptoms were noted to have cleared considerably.  The 
supplied diagnosis was passive-aggressive personality, 
passive-dependent type.  It was recommended that the Veteran 
be administratively separated from the Air Force.  An August 
1968 clinical record cover sheet includes a diagnosis of 
passive dependent personality.  It was noted that this 
disorder did not occur in the line of duty, but rather 
existed prior to the Veteran's service entry.  

Review of a March 1978 VA clinical record shows that the 
Veteran had been suffering from a depressive disorder for the 
past six months.  Primary affective disorder, depressed type, 
unipolar, i.e., depressive neurosis, recurrent was diagnosed.  

An April 1978 RO rating decision denied service connection 
for a nervous condition.  The Veteran failed to perfect a 
timely appeal of this decision.  

A May 1978 letter from a private physician, Dr. Price, 
indicated that he had known the Veteran since he was in 
practice in 1968.  Dr. Price commented that shortly after the 
Veteran's service separation he was hospitalized for acute 
relapsing anxiety depression.  He added that, at the present 
time, the Veteran was a "normal" individual.  

The report of an October 1988 VA examination includes a 
diagnosis of depressive reaction.  

A November 2003 VA outpatient mental health evaluation shows 
that recurrent major depression was diagnosed.  

An April 2004 RO rating decision determined that new and 
material evidence had not been submitted to reopen a claim 
for passive dependent personality with depressive neurosis.  
The Veteran did not appeal this decision.  

The Veteran sought to reopen his claim for service connection 
for depression in September 2004.  See VA Form 21-4138.  

An October 2004 RO rating decision denied the Veteran's claim 
to reopen, finding that new and material evidence had not 
been submitted.  The RO found that, while a personality 
disorder had been diagnosed in the course of the Veteran's 
military service, depression had not been diagnosed during 
that time.  The RO also determined that there continued to be 
no verifiable evidence to support a finding that the 
currently diagnosed depressive disorder was related to his 
active duty service.  As before, the Veteran did not appeal 
this decision  

The Veteran again sought to reopen his claim in February 
2006.  See VA Form 21-418.  He essentially argued that the 
passive-aggressive disorder diagnosed in service was a mis-
diagnosis, and that he actually had depression while in the 
military.

The Veteran, in April 2006, informed VA that medical records 
associated with treatment afforded him by Dr. Price were not 
available.  Also in April 2006, the Veteran supplied VA with 
two VA Form 21-4142's.  One form shows that he claimed to 
have been treated at St. Luke's Hospital, located in 
Wellington, Kansas in 1970 to 1971 for depression.  The other 
notes that he was treated at Wellington City Hospital in 
Wellington, Kansas from 1969 to 1970 for depression.  The RO, 
in March 2009, requested that the Veteran supply complete 
mailing addresses for these two named private medical 
facilities.  He did not respond.  As the Court stated in Wood 
v. Derwinski, "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  1 Vet. App. 190, 193, reconsidered, 1 Vet. App. 
406 (1991); see also Wamhoff v. Brown, 8 Vet. App. 517 
(1996).  Therefore, the Board determines that VA is not 
obligated to make further efforts to identify, locate, or 
obtain these specifically-cited private medical records.

The Veteran also supplied VA with a VA Form 21-4142 in March 
2009, upon which he noted that he had been treated at Sumner 
Regional Medical Center in 1969 to 1971 for depression.  He 
mentioned that Dr. Price had treated him at this facility, 
and that it had been previously named St. Luke's.  The RO 
sought to obtain records from Sumner Regional Medical Center 
in May 2009, and in May 2009 a copy of a St. Luke's Hospital 
admission card showing dates of service was returned to VA.  
This medical record, however, while showing that the Veteran 
was admitted in June 1969 by Dr. McCormick and discharged by 
Dr. Price in August 1969, did not include a medical 
diagnosis.  Sumner Regional Medical Center also informed VA 
that no other records were available.  The Board also notes 
that a search for medical records from Sheppard Air Force 
Base (AFB) was confirmed to be unsuccessful.  See August 2008 
correspondence from Sheppard AFB.  

A June 2006 RO rating decision found that new and material 
evidence had not been submitted to reopen the Veteran's claim 
for service connection for a depressive disorder.  The 
Veteran perfected an appeal to this decision.  

Review of the evidence on file dated subsequent to the RO's 
October 2004 final decision essentially includes VA 
outpatient medical records and a voluminous amount of medical 
records secured from the Social Security Administration 
(SSA).  The records associated with the SSA records included 
VA medical records.  Several of the VA outpatient records 
include diagnoses of major depression.  See those dated in 
November 2006, March 2007, and February and June 2008.  

Some of the medical records received from SSA also include 
diagnoses of major depression.  See, for example, an April 
2004 private medical record.  

An April 2005 psychological evaluation conducted upon 
referral from the SSA shows that the Veteran reported a 
history of treatment for depression dating back to his 
military service in 1969.  The Board parenthetically observes 
that the Veteran was discharged from the Air Force in 1968.  
Recurrent major depressive disorder was diagnosed.  

Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Certain chronic disabilities, such as psychoses, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A personality disorder is not a disease or injury within the 
meaning of applicable legislation providing compensation 
benefits.  See 38 C.F.R. § 3.303(c).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.
For claims such as this one, filed on or after August 29, 
2001, in order to reopen a claim which has been denied by a 
final decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Analysis

Service connection for a depressive disorder was last finally 
denied by the RO in October 2004.  At that time the RO found 
that, while a personality disorder had been diagnosed in the 
course of the Veteran's military service, depression had not 
been diagnosed during that time.  The RO also determined that 
there continued to be no verifiable evidence to support a 
finding that the currently diagnosed depressive disorder was 
related to the Veteran's active duty service.  The October 
2004 RO decision was not perfected on appeal and is final.  
38 U.S.C.A. § 7105.  The claim may not be reopened unless new 
and material evidence is received.  38 U.S.C.A. § 5108.  
Thus, for the evidence to be new and material in this case, 
it must relate to the unestablished fact that a depressive 
disorder was incurred in active service.  

The evidence received since the October 2004 RO decision, on 
review by the Board, does not relate to a previously 
unestablished fact that would tend to substantiate the 
Veteran's claim.  Significantly, the material associated with 
the claims folder since October 2004, while clearly 
documenting that the Veteran indeed suffers from a depressive 
disorder, fails to reveal a medical nexus between this 
disorder and the Veteran's active military service.  The 
Board also observes that while the Veteran was seen in 
service for medical treatment pertaining to certain 
psychiatric-based complaints, the supplied in-service 
diagnoses essentially pertained to personality disorders.  As 
above noted, a personality disorder is not a disease or 
injury within the meaning of applicable legislation providing 
compensation benefits.  See 38 C.F.R. § 3.303(c).  

While the record is replete with medical reports showing 
diagnoses of a depressive disorder, none include a nexus 
opinion linking the disorder to the Veteran's military 
service.  As also noted above, to establish direct service 
connection for a disorder, medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability is necessary.  Gutierrez.  Such evidence 
is devoid here.  

Regarding the Veteran's claim for entitlement to service 
connection, he is a layperson, and his statements alone 
cannot constitute medical evidence, as opinions regarding 
diagnosis or nexus require medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  His assertions, by 
themselves, cannot constitute competent evidence that tends 
to substantiate the unestablished fact needed to reopen his 
claim 
Accordingly, new and material evidence has not been received 
to reopen the Veteran's claim of service connection for a 
depressive disorder.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a depressive disorder, 
the appeal to this extent is denied.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


